               Case 3:20-cr-00481-EMC Document 42 Filed 06/11/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        FAX: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR-20-481 EMC
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
                                                      ) JUNE 9, 2021 TO JULY 14, 2021
15      v.                                            )
                                                      )
16   JOSEPH ALBERT COREY,                             )
                                                      )
17           Defendant.                               )
                                                      )
18
19           Based upon the representations of the parties during the status conference on June 9, 2021 and
20 for good cause shown, the Court finds that failing to exclude the time from June 9, 2021 through July

21 14, 2021 would unreasonably deny defense counsel and the defendant the reasonable time necessary for

22 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

23 The Court further finds that the ends of justice served by excluding the time from computation under the

24 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial.

25

26

27

28

     [PROPOSED] ORDER
     Case No. 20-481 EMC
             Case 3:20-cr-00481-EMC Document 42 Filed 06/11/21 Page 2 of 2




 1         Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

 2 June 9, 2021 through July 14, 2021 shall be excluded from computation under the Speedy Trial Act. 18

 3 U.S.C. § 3161(h)(7)(A), (B)(iv).

 4         IT IS SO ORDERED.

 5

 6 DATED: ___________________
           June 11, 2021                                     ___________________________
                                                             HON. EDWARD M. CHEN
 7                                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     Case No. 20-481 EMC
